WR-83,692-01,02,03
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                           Transmitted 9/29/2015 12:22:59 PM
                                                                             Accepted 9/30/2015 11:06:08 AM
            NOS. D-1-DC-11-206666-A, D-1-DC-12-300191,         D-1-DC-13-300925-A             ABEL ACOSTA
                                                                                                      CLERK
EX PARTE                                    §                                     IN THE 299TH
                                                                                 RECEIVED
                                                                          COURT OF CRIMINAL APPEALS
                                            §                                    9/30/2015
                                                                            ABEL ACOSTA, CLERK
                                            §                 JUDICIAL DISTRICT COURT

                                            §

TRINIDAD ROSSENBERT OPORTA                  §                     TRAVIS COUNTY, TEXAS



                 DEFENDANT’S MOTION TO EXTEND TIME TO FILE
                          MOTION FOR REHEARING

 APPELLANT, Trinidad Rossenbert Oporta, asks the Court to extend the time to file the
motion for rehearing.

                                      A. INTRODUCTION

   1. Appellant is Trinidad Rossenbert Oporta; appellee is State of Texas.

  2. This motion is filed within the 15-day period to file a motion to extend the time to file a
 motion for rehearing, as required by Texas Rule of Appellate Procedure 49.8.

                               B. ARGUMENT & AUTHORITIES

  4. The Court has the authority under Rule 49.8 to extend the time for a party to file a
 motion for rehearing.

   5. Appellant’s motion for rehearing was due on September 24, 2015.

   6. Appellant requests an additional thirty (30) days to file the motion for rehearing,
 extending the time until October 24, 2015.

   7. No extension has been granted to extend the time to file the motion for rehearing.

   8. Appellant needs additional time to file the motion for rehearing because:

       a)      Appellant Attorney has requested additional information from the District
            Attorney regarding the case in order to answer the District Attorney’s argument
            regarding prejudice.

       b)       Appellant Attorney had a Suit Affecting the Parent Child Relationship for
            client, Azael Jonathan Menchaca, Cause Number 3060 before the Honorable Judge
            Donald L. Kraemer in the 12th District Court of Grimes County, Texas at 9:00
            A.M. on September 21, 2015.
c)      Appellant Attorney had a Master Hearing for client Jesus Humberto Zamora
     Perez, A# 044080455 with the Honorable Judge Daniel J. Santander in Pearsall
     Immigration Court, Pearsall Texas at 8:30 A.M. on September 22, 2015.

d)      Appellant Attorney had a Suit Affecting Parent Child Relationship for Special
     Immigration Juvenile cases in the 81st District Court of Frio County, Texas before
     the Honorable Judge Donna S. Rayes for client Gerson Fabrico Rosales-Rubio,
     Cause Number 15-07-00299CVF at 9:00 A.M. on September 23, 2015.

e)      Appellant Attorney had a Suit Affecting Parent Child Relationship for Special
     Immigration Juvenile cases in the 81st District Court of Frio County, Texas before
     the Honorable Judge Donna S. Rayes for client Cristian Alexander Flores Mejia,
     Case Number 15-08-00339CVF at 9:00 A.M. on September 23, 2015.

f)      Appellant Attorney had a Suit Affecting Parent Child Relationship for Special
     Immigration Juvenile cases in the 81st District Court of Frio County, Texas before
     the Honorable Judge Donna S. Rayes for client Edwin Alfredo Asencio Castro,
     Cause Number 15-07-00301CVF at 9:00 A.M. on September 23, 2015.

g)      Appellant Attorney had an Application for Protective Order Hearing for client
     Ilda A. Anaya Martinez, Cause Number 2015-CI-14901 in the Presiding Court of
     Bexar County, Texas at 9:00 A.M. on September 24, 2015.

h)      Appellant Attorney had a Master Hearing for client Edwin Alfredo Asencio
     Castro, A# 208167008 with the Honorable Judge Thomas G. Crossan Jr. in San
     Antonio Immigration Court, San Antonio, Texas at 8:30 A.M. on September 28,
     2015.

i)      Appellant Attorney had a Master and Bond Hearing for client Cristian
     Alexander Flores Mejia, A# 208297892 with the Honorable Judge Daniel J.
     Santander in Pearsall Immigration Court, Pearsall Texas at 9:00 A.M. on
     September 28, 2015.

j)      Appellant Attorney had an Individual Hearing for client Juan Mendoza-
     Sauceda, A# 078944529 with the Honorable Visiting Judge in Pearsall
     Immigration Court, Pearsall, Texas at 1:00 P.M. on September 29, 2015.

k)      Appellant Attorney has a Master Hearing for client Henry Josiah Ebenezar
     Parakoyi, A# 206241032 with the Honorable Judge Anibal D. Martinez in San
     Antonio Immigration Court, San Antonio, Texas at 8:30 A.M. on September 30,
     2015.

l)     Appellant Attorney has a Master Hearing for client Abigail Elizabeth Parakoyi,
     A# 206241031 with the Honorable Judge Anibal D. Martinez in San Antonio
     Immigration Court, San Antonio, Texas at 8:30 A.M. on September 30, 2015.
m)      Appellant Attorney has a Master Hearing for client David Enrique Sanchez
     Tapia, A# 208292165 with the Honorable Judge Anibal D. Martinez in San
     Antonio Immigration Court, San Antonio, Texas at 9:00 A.M. on September 30,
     2015.

n)      Appellant Attorney has a Telephonic Master Hearing for client Gerson Fabrico
     Rosales-Rubio, A# 208366852 with the Honorable Judge Saundra Arrington in
     Stewart Immigration Court, Lumpkin, Georgia at 9:00 A.M. on September 30,
     2015.

o)      Appellant Attorney has a Suit Affecting Parent Child Relationship for Special
     Immigration Juvenile cases in the District Court of Webb County, Texas before the
     Honorable Judge for client Milargo De La Paz Granados Reyes, Cause Number
     2015CVL002916D2 at 9:00 A.M. on September 30, 2015.

p)      Appellant Attorney has a Criminal Case in the for client David Romero Espino
     in the 111th District Court, Webb County, Texas before the Honorable Judge
     Monica Z. Notzon, Cause Number 2014CRT469D2 at 8:45 A.M. on October 1,
     2015.

q)      Appellant Attorney has a Criminal Case in the for client David Romero Espino
     in County Court 1, Webb County, Texas before the Honorable Judge Hugo
     Martinez, Cause Number 2014CRB001000L1 at 1:00 P.M. on October 1, 2015.

r)      Appellant Attorney has a Criminal Case in the for client David Romero Espino
     in County Court 1, Webb County, Texas before the Honorable Judge Hugo
     Martinez, Cause Number 2014CRB001008L1 at 1:00 P.M. on October 1, 2015.

s)      Appellant Attorney has an Appeal Brief due at the Board of Immigration
     Appeals on October 1, 2015 for client Enrique Reyes Villarreal Martinez, A#
     091231340.

t)     Appellant Attorney has a Motion to Terminate Brief due at the Pearsall
     Immigration Court, Pearsall, Texas for the Honorable Judge Daniel J. Santander on
     October 2, 2015 for client Jesus Humberto Zamora Perez, A# 044080455.

u)      Appellant Attorney is attending the Bar Association of the Fifth Federal Circuit
     2015 Appellate Advocacy Seminar on October 5 and 6, 2015 in New Orleans,
     Louisiana.

v)     Appellant Attorney has a Master Hearing for client Sonia Erika Cortez De
     Ayala, A# 206895344 with the Honorable Judge Anibal D. Martinez in San
     Antonio Immigration Court, San Antonio, Texas at 8:30 A.M. on October 8, 2015.

w)     Appellant Attorney has a Child Support Enforcement hearing for client Andrew
     Rodriguez, Cause Number 2009-CI-17805 with the Honorable Judge Karen H.
         Pozza in the 407th District Court, Bexar County, Texas at 8:30 A.M. on October 9,
         2015.

                                       C. PRAYER

   9. For these reasons, Trinidad Rossenbert Oporta asks the Court to grant an extension of
time to file the motion for rehearing until October 24, 2015.



                                                 Respectfully submitted,



                                                 ___/S/ Juan R. Gonzalez___
                                                 Juan R. Gonzalez
                                                 8023 Vantage Drive, Suite 400
                                                 San Antonio, TX 78230
                                                 Phone: (210) 591-8878
                                                 Fax: (210) 579-1011